ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-272, concluding that KEITH O.D. MOSES of JERSEY CITY, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client trust funds, commingling, and negligent misappropriation), RPC 1.15(d) and R. 1:21-6 (recordkeeping violations), and RPC 8.1(b) and R. l:20-3(g)(3) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to enroll in and complete a class in accounting for attorneys and that he be required to submit monthly reconciliations of his attorney trust account to the Office of Attorney Ethics on a quarterly basis;
And good cause appearing;
It is ORDERED that KEITH O.D. MOSES is hereby reprimanded; and it is further
ORDERED that respondent shall enroll in and complete a course in accounting for attorneys by a date to be determined by Office of Attorney Ethics; and it is further
ORDERED that respondent shall provide to the Office of Attorney Ethics monthly reconciliations of his attorney trust account on a quarterly basis for a period of two years and until further Order of the Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*498ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.